This document contains so~~
                             pages that are of poor qtl1al~
TANJIA C. CHANDLER            at the tim~of i~TS\R1QJ· OF CRIMINAL APPEALS
AKA
TANJIA C. SMITH                        §   REQUEST TO AMEND SWORN
PETITIONER                                 DECLARATION (affidavit)
    v.                                 §   /EEYJEW~PETITIONERS RESPONSES
                                            - -
William Stevens                              .- ' ..... - :~ .   ' .


Director of the Texas                  §   DATED FEBRUARY 17, 2015
Correctional Institutions                                                        RECEIVED IN
Division Respondent                    §
                                                                            COURT OF CRIMINAL APPEALS

                                                                                  APR 27 2915
                     REQUEST PERMISSION TO AMEND
                                                                               Ab®~ Acosia, Clerk
     I, Tanjia C. Chandler-Smith TDCJ # 1746186 am competent
to make this request.          I am presently incarcerated at the
Crain Unit, 1401 State School Rd., Gatesville, Tx. 76599.
I am requesting permission to amend my Sworn Declaration
(affidavit) dated February 17, 2015.
     I am the Petitioner in this cause.                                I have re-read my




in this application are true and correct.
facts contained within Habeas Corpus Writ no. 10-9966-B.

                    REVIEW'OF RESPONSES TO COURTS
     I,    ~anjia   c,.   Chandler-Smith_TD~J                      # 1746186 would like
to know due to the dismissal of Habeas Corpus Writ no.10-9966-B
under TEX. CODE CRIM. PROC. Art. 11.07,-Sec. 4(a)-(c) if the
Court of Criminal appeals had received Petitioners response
to States    R~co~mendation.     dated 3-25-15, and Petitioners res-
ponse to the Criminal District Court of Jefferson Co. dated
3-13-15.     Enclosed you will find these responses.
                 INMATES SWORN DECLARATION
I, Tanjia C. Chandler-Smith TDCJ # 1746186 being presently
incarcerated in TDCJ, Crain Unit, 1401 State School Rd.,
Gatesville, Tx. 76599 declare under penality or perjury
that according to my belief the facts stated in this
application and true




                  CERTIFICATE OF SERVICE

I, Tanjia C. Chandler-Smith TDCJ # 1746186, at Crain Unit,
1401 State School Rd., Gatesville, Tx.76599, state that
herein is true and correct.
                       TABLE OF CONTENTS



1).   Request to Amend Sworn Declaration- Review Petitioners
       Responses to Courts.   2 pages


2). Amended Sworn Declaration      Attachment "A" 3 pages


3).    Petitioners response to The Criminal District Court of
       Jefferson Co., Tx. dated 3-13-15    4 pages


4). Petitoners Response to States Dismissal Recommendation
      dated 3-25-15. including Exhibit "A"    4 pages




These documents pertain to:
Habeas Corpus Writ No. 10-9966-B
                                 SWORN DECLARATION
      I Tanjia C. Chandler-Smith TDCJ # 1746186 resided at my home a

address of 2519 61st St., Port Arthur, Tx. 77640 at the time of my trial.

My husband Jimmy A. Smith retained Atorney Norman A. Desamrais Jr., 1233

Nederland Ave.,    Ned~rland,    Tx. 77627 ph# 409-729-2777, bar# 00795925.

We received his information from a lady named "Cat" who rendered me aide

on 7-19-2010 at the accident site.       Her true identity is/was being with-

held from me/us.     Mr. Desmarais was her Attorney for her own divorce.           She

is a witness for this case, but never called nor supeonaed.           My husband

paid Attorney Norman A. Desmarais a total sum of $ 10,000.00 to provide

defense for myself at my trial.       His date of hire was on 8-9-10, I believe.

      Attorney Norman A. desmarais was given several names for witnesses,

including Cat, and co-workers who were with me 12 minutes before thhis

accident.    This list also included character witnesses. (see P)         Attorne

Norman A. Desmarais Jr. was asked by both my husband and I           for a change

of venue due to the publicity and the hostility of this accident.

      Comment made to me personally from Attorney Norman A. Desmarais Jr.

are as follows:     I'd been better off to put a gun to this guys head and

pull the triggar than to have a drinking and driving accident, you'd get

less time, the family wants the death penality, thank C.od that's not an
option, this is a high profile case sometimes        ~t   not what happened but

it's who it happened to, I will be made an example of, it is election time
he also had me to plea not-guilty and stated I        that;I~wbuld:get   about 8yrs.

I·was denied 3 times by Attorney Norman A. desmarais Jr. for the t~sting

of the blood sample. ( total of 4 times denied the right for testing ) I

also requested certain jurors to be picked and he would not listen to me,
                            11
then making the comment,         this is a strange jury, they don't smoke or

drink''.    I was never explained the consequences of a guilty plea, as on
                                                                        RttuatiH!tct. CJ~~)
                                                                           -      uflr..•'
day 3 of trial 9-14-2011 Attorney Norman A. Desmarais Jr. met with my

husband and I at his office and said, " you might think about changing

your plea as I think the jury has already found you guilty, I said you

were the one to have me plea not-guilty'', once I signed the plea change

Attorney Norman A. Desmarais Jr. returned and stated that the Judge said
good call on changing your plea as the jury has already found you guilty,

this is before any jury deliberations.

         While at trial day 3, 9-14-2011 we took a recess and following that

recess Attorney Norman A. Desmarais Jr. and I had a discussion and it went

as follows:      (D) Well, that went well. (me) I asked what? (D) I just spoke

to the Butaud family outside the court room and they asked me how I could

represent someone like you, I stated it is my job, then they asked me had

I ever had anything like this happen to me, I commented yes, by the way a

young man drinking and driving took the life of my wife and the young man

got 8 yrs., I forgave him said Attorney.Norman A. Desmarais Jr., immed-

iately following heplaced me on the stand which we were not going to do.

This is the first time I had ever been told this from Attorney Noramn A.

Desmarais Jr., he had never said anything to me about his loss of his wife

prior to 9-14-2011 at trial.

         When I changed my plea I was read the colloguy and my answer was,
11
         l
     un-ut,
      '     not rea 11 y, I guess so, as I d.1 d nt un d erstan d , nor was I g1ven
                                                                               .

any instructions from my own Attorney.

         There is no investigation, I was refused to question the coroner, I

now understand why, as Mr. Butaud also had a toxicology (L).              I was refused

to question anyone, little objections, not challenging, documents amended

without my knowledge or approval (indictment), only 2 witnesses for me,

myself and my husband, everything else          ~as   for the State.   After court

I was called back in to sign a paper that allowed me to file and appeal,
at that time Attorney Norman A. Desmarais Jr. looked at the Judge and
said, " 20 years really, here sign here".                 He never objected to my
sentence, he also stated that he would come and see me the next day
and I have never seen him again.
           These 3 pages are a sworn declaration of conversations between
Attorney Norman A. Desmarais           Jr~   and myself Tanjia C.    S~itfi;eha~dler.

There is much more, definite ineffective counsel in my opinion being
his client.
           The Above are true and correct statements to the best of my
knowledge.




                                                 'Ittl#




I-,   :~-,Tanj   ia C. Chandler-Smith TDCJ# 17 46186, being presently incarcerated
in TDCJ Crain Unit, 1401 State School Rd., Gatesville, Tx. 76599,
declare under per jury or pen·ali ty that according to my belief the facts
stated in this application are true and correct.                 Also including all facts
contained within Habeas Corpus Writ No. 10-9966-B.
TANJIA C. CHANDLER            § No. 10-9966-B
~A
TANJIA C. SMITH               § PETITIONERS RESPONSE
       v.
WILLIAM STEVENS               § IN THE CRIMINAL DISTRICT
Director of the Texas              COURT OF
Correctional Institution      §
Divisions                         JEFFERSON CO;, TX.
Respondant                    § ON MARCH 3, 2015


                        INTRODUCTION
     In response to States Submission _of Habeas Writ
No. 10-9966-B to the 262nd District Court; noted February
17th, 2015.
     Petitioner has received prior authorization from Ann
Landry- Writ Division to proceed pro-se' on the current
Habeas Corpus Writ no. 10-9966-B filed on February 17,
2015, due to tbe~P~titioher~~ei~g:Ignoratit~of the law and
the proper proceedings to file a correct Hab~as Corpus
Writ from 2014.

                     STATEMENT OF FACTS

     State alleges that Petitioner knew all grounds prior
to trial and on first attempt of Habeas Corpus Writ
10-9966-A is superficial and redundarit.
     Enclosed is Petitioners affidavit of Sworn de~laration
stating the following:
1·. Petitioner was unknowledgeable of Habeas Writ process
    on 10-9966-A.
2•. If Attorney Norman A. Desmarais Jr. had been a com~=
    petant Counselor he would have presented the facts
    contained within Habeas Corpus Writ 10-9966-B filed
    on February 17, 2015.
      Suppose Attorney Norman A. Desmarais Jr. had presented~
the toxicology of Dudely R~ Butaud at trial; any reaionable
tier.of fact would have found reasonable doubt.
     The severity of.the csentence purposed exceeds an
accidental death incident.

                             CONCLUSION
     Submitted within the Habeas Corpus Writ 10-9966-B is
the Petitioners authorization to proceed on a Habeas Writ
due to Ignorance of law.
     The assumption of the State that tries to subject
the courts to bias opinion, by stating, " There appears
to be no legal reason the current claims were not or
could not have been presented in Applicants previous
Writ".
     The State could not possibly know when Petitioner
found out about her rights or how to present them, by
the States own comment. The State is therefore admitting
that Petitioner did receive incompetent counsel, due to
the fact that Attorney Norman A. Desmarais Jr. did not
present a defense for the Petitioner.
     On September 8, 2014 throught the State Bar of Tx.,
         3
record       649747, received her Discovery and trial file
per Art. 39.14     f~om   her Attorney Norman A. Desmarais Jr.
which contained the grounds Petitioner is challenging in
her Habeas Corpus Writ 10-9966-B.which proves she had no
knowledge of evidentary matters at. trial or for her
Habeas Corpus Writ 10-9966-A.
     Article 11.07 sec. 4 (1) (C) current claims and
issues have not been and could not have been presented
previously in an orginal application filed under this
article because the factual or legal basis for the claim
was unavailable on the date that Applicant filed the
previous application.
     For purposes of subsection (a) (1) a factual basis
of a claim is unavailable on or before a date described
by section (a) (1) if, the factual basis was not ascert-
ainable through the excercise of reasonable diligence.
     Petitioner has shown she did not have knowledge of
claims prior to trial and Habeas Corpus Writ No. 10-99-A.




                 CERTIFICATE OF SERVICE

     I, ~anjia C. Chandler-Smith TDCJ# 1746186, at Crain
Unit, 1401 State School Rd., Gatesville, Tx. 76599, state
that herein is true and correct~
                   INMATES DECLARATION

I   .lill))IQ ~ c~and 1£ SrnrtL~ 17~m~being
presently incarcerated in TDCJ, Crain Unit, 1401 State
School Rd., Gatesville, Tx. 76599 declare under pena-
lity or perjury that according to my belief the facts
stated in Petitioners Response are true and correct.
TANJIA C. CHANDLER           §   COURT OF CRIMINAL APPEALS
AKA
TANJIA C. SMITH              §   PETITIONERS RESPONSE TO
PETITIONER                       STATES DISMISSAL
    v.                       §   RECOMMENDATION
William Stevens
Director of the Texas        §
Correctional Institutions        NOTED MARCH 17, 2015
Division                     §
Respondent



                       INTRODUCTION
     I, Tanjia C. Chandler-Smith tDCJ#~1746186i residing
at Crain Unit,. 1401 State School Rd., Gatesville, Tx. 76599
hereby give notice to respond to States Dismissal R~comm­
endation dated March 17, 2015 which Petitioner received
March 24, 2015. (Habeas Writ no. 10-9966-B)

                     FINDING OF FACTS
     Petitioner filed a 2nd Habeas Writ after receiving
permission for successive Writ due to Ignorance of law.
Ann Landry of the Writ Division gave permission to
Petitioner to proceed on a successive Writ. (Included in
Habeas Writ 10-9966-B)
     Petitioner received States response on March 10, 2015
at which time Petitioner replied and mailed her response
out on March 13, 2015 back to Jefferson Co. 262nd District
Court. (Writ Division) State did not allow Petitioner the
authorized 14 days to reply.
     State had a Dismissal Recommendation signed March 17,
2015 by Honorable Judge John B. Stevens Jr. without
allowing Petitioner response to be submitted.
     State alleges that under Art. 11.07 4 (a) (1) that
Petitioner must establish either a new law or new facts.
Petitioner submission of Attachment (A) the sworn inmate
declaration of Petitioner as well as Attachment (G) of
Petitoners husband affidavit. On page 3 item 6 of States
bi~;i~~~l ~~~~~~~~~~ti6ri 61~~rly ~~ys that the attachments
vlere an exception and was not known     El   t trial.   Hence new
facts, new· evidence.     Petitioner did qualify above and
b~yond     11.07 (a) (1) requirements.
      ln response to States allegations th~t~Petitioner
failed t9_ ~at~sfy 4 (a) (2) of the 11.07 Tex. Code Crim.
Proc. Petitioner has established rebuttal and documents
that leave questions and doubt to any rational Juror.   In
applying a s.tandard of due process a concept such as
fairness or fundamental fairness essential to the very
concept of Justice.
     Petitioners request for Habeas Cotpus_Writ~is
properly before Courts. On the record as anyone can read.
Petitioner did not have her day in court to meet the
Prosecutions case.     A fair chance for an accused person
to say her say is so rooted in the traditions and con-
science of our country as to be    th~~vety      essence of a
scheme or ordered liberty.

                        SHOWING OF FACTS
     In States Dismissal Recommendation page (3) section
(7) states Petitioners attachment (A) which accompanied
her Habeas Corpus Writ, exhibit (A) proves Petitioner
satisifies Tex. Civil Practice & Remedies Code 132.001
(c) (2).     Because last page of Habeas Corpus Writ is
Inmate Sworn Declaration that reads, " ··true under
penality or perjury".
                           CONCLUSION.
     Included in this petition is also a copy of          ~~~~~~~

Petitioners response, for response.to States response
received on March 10, 2015.     Petitioner responded on
March 13, 2015.
                    INMATES DECLARATION

     I, Tanjia _C. Chandler-Smith, TDCJ # 1746186 being
             ·.'
presently incarcerated in TDCJ Crain Unit, 1401 State
School Rd., Gatesville, Tx. 76599 declare under perjury
or penality that according to my belief the facts stated
in application are true and correct.




                  CERTIFICATE OF SERVICE

     I, Tanjia C. Chandler-Smith residing at Crain Unit,
1401 State School Rd., Gatesville, Tx. 76599 state that
herein is true and correct.
Address:




           F7'